 Case 1:19-cv-02103-MN Document 15 Filed 04/15/20 Page 1 of 2 PageID #: 3171



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

THE UNITED STATES OF AMERICA,
     Plaintiff–Counterclaim Defendant,
                                                            C.A. No. 1:19-cv-02103-MN
       v.

GILEAD SCIENCES, INC.
    Defendant–Counterclaim Plaintiff,

AND GILEAD SCIENCES IRELAND
UC,
     Defendant.




            STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

through their undersigned counsel and subject to the approval of the Court, that the deadline for

the United States of America to move, answer, or otherwise respond to the Amended Answer and

Counterclaims (D.I. 13) is hereby extended through and including May 15, 2020, extending the

present due date by 21 days. See D.I. 12.
Case 1:19-cv-02103-MN Document 15 Filed 04/15/20 Page 2 of 2 PageID #: 3172




/s/ Shamoor Anis                               /s/ Frederick L. Cottrell III
Laura D. Hatcher (#5098)                       Frederick L. Cottrell, III (#2555)
Shamoor Anis                                   Kelly E. Farnan (#4395)
Assistant United States Attorneys              Alexandra M. Ewing (#6407)
1313 N. Market Street                          Richards, Layton & Finger, P.A.
P.O. Box 2046                                  One Rodney Square
Wilmington, DE 19899-2046                      920 North King Street
302-225-9414                                   Wilmington, DE 19801
shamoor.anis@usdoj.gov                         302-651-7700
                                               cottrell@rlf.com
                                               farnan@rlf.com
/s/ Walter W. Brown         .
                                               ewing@rlf.com
Walter W. Brown
Philip Charles Sternhell                       Attorneys for Defendants Gilead
Patrick C. Holvey                              Sciences, Inc. & Gilead Sciences
United States Department of Justice            Ireland UC
Civil Division
Washington, D.C. 20520
(202) 307-0341
Walter.brown2@usdoj.gov


Attorneys for Plaintiff United States
of America


Dated: April 15, 2020




     IT IS SO ORDERED this ________day of __________________, 2020.




                                    _______________________________________
                                    THE HONORABLE MARYELLEN NOREIKA
                                    UNITED STATES DISTRICT JUDGE
